                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 HOWARD MAYFIELD,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-269-bbc
 EMILY PEISSIG, et al

        Defendants.


       In an order entered on March 25, 2020, plaintiff Howard Mayfield was told that before

I could consider a request to proceed without prepayment of the filing fee, plaintiff would have

to submit a trust fund account statement covering the six-month period preceding the filing of

the compliant to determine if plaintiff qualifies for indigent status and if so, assess an initial

partial payment of the $350 filing fee. A decision regarding plaintiff’s indigency status cannot

be made at this time because the trust fund account statement submitted does not cover the

entire six-month period immediately preceding the filing of the complaint.

       Plaintiff has submitted a statement for January and February, 2020. This statement is

insufficient to determine if plaintiff qualifies for indigent status. Instead, plaintiff must submit

a certified copy of a trust fund account statement for the entire six-month period immediately

preceding the filing of the complaint beginning approximately September 25, 2019 and ending

approximately March 25, 2020. Once the necessary statement has been submitted, I will

calculate the initial partial payment and advise plaintiff of the amount due before the court

can screen the merits of the complaint under 28 U.S.C. § 1915(e)(2).




                                                 1
                                              ORDER

       IT IS ORDERED that plaintiff Howard Mayfield may have an enlargement of time

until April 15, 2020 to submit a certified trust fund account statement for the period beginning

approximately September 25, 2019 and ending approximately March 25, 2020. If, by April

15, 2020, plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw

this action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

the case at a later date.




               Entered this 25th day of March, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
